Per, curiam.
— This was a proceeding in the Circuit Court of Madison County, to enter satisfaction of record of a judgment.
The proof shows that the debtor’s property was sold by the sheriff, and it is therefore wholly immaterial to whom he paid the money, the defendant is entitled to have his judgment satisfied; and the plaintiff’s remedy is against the sheriff.
We think the application to amend by'striking out the name of the usee and inserting another usee in his stead, was correctly refused. The record was then complete, and could not be altered.
Judgment affirmed.